 



Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”) is
made as of the 21st day of April, 2005, by and among GLADSTONE COMMERCIAL
CORPORATION and GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, as Borrowers
(together, the “Borrowers”), the GUARANTORS signatory hereto, as guarantors
(collectively, the “Guarantors”), and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent (the “Administrative Agent”) and a Bank, FIRST HORIZON
BANK, as a Bank, and COMPASS BANK, as a Bank (collectively, the “Banks”).

R E C I T A L S:

          The Borrowers, the Guarantors, the Administrative Agent and the Banks
have entered into a certain Credit Agreement dated as of February 28, 2005
(referred to herein as the “Credit Agreement”). Capitalized terms used in this
Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

          The Borrowers have requested the Administrative Agent and the Banks to
amend the Credit Agreement and the Membership Pledge Agreement to modify certain
provisions thereof (i) to permit certain subleases of Eligible Properties,
(ii) to permit certain of Borrowers’ Subsidiaries which own Borrowing Base
Assets or prospective Borrowing Base Assets to be organized as limited
partnerships and (iii) to permit certain limited guaranties by Gladstone
Commercial Corporation of Long Term Limited Recourse Mortgage Loans by its
Subsidiaries, all as more fully set forth herein. The Borrowers have further
requested the Administrative Agent and the Banks to waive the provision of the
Credit Agreement requiring immediate delivery of tenant estoppel and
subordination and nondisturbance agreements to allow the Borrowers an additional
forty-five (45) days to obtain such documents. The Administrative Agent, the
Banks, the Borrowers and the Guarantors desire to amend and waive the Credit
Agreement upon the terms and conditions hereinafter set forth.

          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Guarantors, the Administrative Agent and the Banks, intending to be legally
bound hereby, agree as follows:

     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

     SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth
in this Section 2.

          SECTION 2.01. Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is amended by amending and restating the definitions of “Eligible
Property,” “Eligible Property Owner” or “Eligible Mortgage Owner,” “Eligible
Tenant,” “Membership

 



--------------------------------------------------------------------------------



 



Pledge Agreement” and “Mortgaged Property Support Documents” to read in their
entirety as follows:

          “Eligible Property” means a Property which satisfies all of the
following requirements:

     (a) such Property is located in one of the 48 contiguous states of the
United States of America or in the District of Columbia;

     (b) neither such Property, nor any interest of the Company or any
Subsidiary thereof (including without limitation any Eligible Property Owner)
therein, is subject to any Lien (other than Permitted Liens) or any Negative
Pledge;

     (c) such Property is owned by an Eligible Property Owner and is a Wholly
Owned Property;

     (d) none of the Company’s direct or indirect ownership interest in such
Eligible Property Owner is subject to any Lien or any Negative Pledge (other
than any Liens pursuant to the Loan Documents);

     (e) the Company directly, or indirectly through a Wholly Owned Subsidiary,
has the right to take the following actions without the need to obtain the
consent of any Person: (A) to create Liens on such Property as security for Debt
of the Company, any Loan Parties or such Subsidiary, as applicable and (B) to
sell, transfer or otherwise dispose of such Property;

     (f) such Property is free of all structural defects or architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are fully insured against (subject to reasonable and
customary deductibles) or are not material to the profitable operation of such
Property;

     (g) such Property was acquired: (1) except for Properties proposed to be
included as Borrowing Base Assets within ninety (90) days after the Closing
Date, by the Eligible Property Owner within three months of the date such
Property is proposed to be included as a Borrowing Base Asset; (2) by the
Eligible Property Owner in accordance with the terms of the Acquisition, Credit
and Collection Policy; and (3) in the ordinary course of the Company’s business
through a sale-leaseback transaction;

     (h) good and indefeasible fee simple title to such Property is owned by the
Eligible Property Owner free and clear of any liens (other than Permitted Liens)
and 100% of the membership interests of such

 



--------------------------------------------------------------------------------



 



Eligible Property Owner have been pledged pursuant to the Membership Pledge
Agreement;

     (i) the tenant (or, in the case of a Property which has been subleased and
the Company has underwritten the subtenant in lieu of the tenant, the
subtenant): (a) has an internal risk rating of 4 or higher on the Company’s 10
point risk rating scale set forth in the Acquisition, Credit and Collection
Policy and (b) is otherwise deemed an Eligible Tenant;

     (j) substantially all of the Property is leased or subleased to an Eligible
Tenant pursuant to a lease or sublease substantially in the form previously
approved by the Administrative Agent and the Required Lenders, except with
respect to Properties acquired by an Eligible Property Owner subject to an
existing lease that has not been entered into in contemplation of such sale to
the Eligible Property Owner and which is in compliance with the Acquisition,
Credit and Collection Policy and except for subleases of nonmaterial portions of
the Property which shall not be subject to the requirements of this paragraph;

     (k) each Eligible Tenant is in material compliance with the terms of the
lease or sublease and related documents;

     (l) such property has been a Borrowing Base Asset for less than 12 months;

     (m) lease and sublease payments on such Property are in U.S. Dollars; and

     (n) all of the representations and warranties set forth in the Mortgage
with respect to such Property are true and correct.

     “Eligible Property Owner” or “Eligible Mortgage Owner” means (i) any
limited liability company which is a Domestic Subsidiary and a Wholly Owned
Subsidiary, all of the membership interests (and all other ownership interests)
of which are pledged to the Secured Parties pursuant to the Membership Pledge
Agreement or (ii) any limited partnership which is a Domestic Subsidiary and a
Wholly Owned Subsidiary, and whose general partner is a corporation and a
Domestic Subsidiary and a Wholly Owned Subsidiary, all of the limited
partnership interests of which limited partnership and all of the stock of the
corporate general partner of which limited partnership are pledged to the
Secured Parties pursuant to the Membership Pledge Agreement.

     “Eligible Tenant” means on any day with respect to a Mortgaged Property,
the tenant (or, in the case of a Property which has been subleased and the
Company has underwritten the subtenant in lieu of the tenant, the subtenant):
obligated to make payments pursuant to a lease or sublease of all or any portion
of such Mortgaged Property (which lease or sublease shall be in form and content
satisfactory to the Administrative Agent), including any guarantor thereof that
satisfies each of the following requirements at all times: (i) such tenant or
subtenant is not a natural person and is a legal operating

 



--------------------------------------------------------------------------------



 



entity, duly organized and validly existing under the laws of its jurisdiction
of organization; (ii) the business of such tenant or subtenant has a Operating
History of at least twenty-four (24) months from the date of its incorporation
or formation; (iii) such tenant or subtenant is not the subject of any
Insolvency Event and such tenant or subtenant has not experienced a material
adverse change, in its business, financial condition, operations, properties or
prospects since the date of the lease or sublease; (iv) no default, event of
default or event which with the giving of notice or the expiration of time would
constitute a default or event of default has occurred with respect to any other
lease or sublease included within the Collateral to which such tenant or
subtenant is a party; (v) such tenant or subtenant is not a Governmental
Authority; (vi) such tenant or subtenant is in compliance with all material
terms and conditions of such lease or sublease; (vii) such tenant’s or
subtenant’s principal office is located in the United States; and (viii) such
tenant or subtenant has an internal risk rating of 4 or higher on the Company’s
10 point risk rating scale set forth in the Acquisition, Credit and Collection
Policy.

     “Membership Pledge Agreement” means collectively (or individually as the
context may indicate): (i) a Membership Pledge Agreement by the Operating
Partnership in favor of the Administrative Agent for the benefit of the Secured
Parties dated the date hereof and (ii) any joinders thereto or any additional
Equity Pledge Agreement (as such Membership Pledge Agreement has been retitled
pursuant to the First Amendment to Credit Agreement dated as of April 21, 2005)
in substantially the form of Exhibit R hereto delivered to the Administrative
Agent pursuant to Section 5.25.”

     “Mortgaged Property Support Documents” means, for each Mortgaged Property,
(i) the Title Policy pertaining thereto, (ii) such appraisals, surveys, flood
hazard certifications and environmental assessments thereof as the
Administrative Agent may require prepared by recognized experts in their
respective fields selected by the Administrative Agent, (iii) as to Mortgaged
Properties located in a flood hazard area, such flood hazard insurance as the
Administrative Agent may require, (iv) with respect to facilities leased or
subleased to third parties, such lessees’ or sublessees’ (in the case of
sublessees of any material portion of the Property) estoppel, waiver and consent
certificates and subordination, nondisturbance and attornment agreements,
(v) such owner’s or lessee’s or sublessees’ (in the case of sublessees of any
material portion of the Property) affidavits as the Administrative Agent may
require, (vi) such opinions of local counsel with respect to the Mortgages or
leasehold mortgages, as applicable, as the Administrative Agent may require, and
(vii) such other documentation as the Administrative Agent may reasonably
require, in each case as shall be in form and substance reasonably acceptable to
the Administrative Agent.

          SECTION 2.02. Amendment to Section 3.01(c). Paragraph (c) of
Section 3.01 of the Credit Agreement is amended and restated to read in its
entirety as follows:

     “(c) receipt by the Administrative Agent of an opinion (together with any
opinions of local counsel relied on therein, to the extent that an opinion of
local counsel in the applicable state has not been previously provided with
respect to another Property in the same state) of Cooley Godward LLP, counsel
for the Borrowers and Guarantors,

 



--------------------------------------------------------------------------------



 



dated as of the Closing Date (or in the case of an opinion delivered pursuant to
Section 2.14(d) such later date as specified by the Administrative Agent),
substantially in the form of Exhibit P hereto and covering such additional
matters relating to the transactions contemplated hereby as the Administrative
Agent or any Bank may reasonably request;”

          SECTION 2.03. Amendment to Section 4.01. Section 4.01 of the Credit
Agreement is amended and restated to read in its entirety as follows:

     “SECTION 4.01. Existence and Power. The Company is a corporation, the
Operating Partnership is a limited partnership and each Guarantor is a limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.”

          SECTION 2.04. Amendment to Section 4.08. Section 4.08 of the Credit
Agreement is amended and restated to read in its entirety as follows:

     “SECTION 4.08. Subsidiaries. Each of the Subsidiaries is a limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted. Each Subsidiary other than the Operating
Partnership is organized and governed pursuant to Organizational Documents, the
form and contents of which are attached hereto as Exhibit G. No Loan Party has
any Subsidiaries except those Subsidiaries listed on Schedule 4.08 and as set
forth in any Compliance Certificate provided to the Administrative Agent and
Banks pursuant to Section 5.01(c) after the Closing Date, which accurately sets
forth each such Subsidiary’s complete name and jurisdiction of organization.”

          SECTION 2.05. Amendment to Section 5.12. Section 5.12 of the Credit
Agreement is amended and restated to read in its entirety as follows:

     “SECTION 5.12. Maintenance of Existence, etc. Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain its organizational
existence and carry on its business in substantially the same manner and in
substantially the same fields as such business is now carried on and maintained.
The Operating Partnership shall at all times remain a limited partnership and
meet all requirements to maintain its tax qualification as such. Any Subsidiary
pledging Collateral hereunder shall be organized as a limited liability company
or limited partnership pursuant to Organizational Documents in substantially the
form attached hereto as Exhibits G-1 or G-2, respectively.”

 



--------------------------------------------------------------------------------



 



          SECTION 2.06. Amendment to Sections 5.25(b) and (c). Sections 5.25(b)
and (c) of the Credit Agreement are amended and restated to read in their
entirety as follows:

     “(b) The Borrowers shall, and shall cause any Person owning membership or
limited partnership interests in a Mortgaged Property Owner or Pledged Mortgage
Receivable Owner and each Person owning stock in a corporate general partner of
a Mortgaged Property Owner or Pledged Mortgage Receivable Owner that is a
limited partnership (each, a “Pledgor Owner”) to: (i) to the extent not already
a Borrower or Guarantor hereunder, join this Agreement as a Guarantor by
executing a Joinder Agreement in the form attached hereto as Exhibit Q; (ii)
pledge 100% of the membership or limited partnership interests of any Person
which becomes a Mortgaged Property Owner or Pledged Mortgage Receivable Owner
after the Closing Date and, in the case of a Mortgaged Property Owner or Pledged
Mortgage Receivable Owner that is a limited partnership, also pledge 100% of the
stock of the corporate general partner thereof, in each case pursuant to a
Membership Pledge Agreement in the form attached hereto as Exhibit R executed
and delivered by the Borrower or such Pledgor Owner to the Administrative Agent
within ten (10) Domestic Business Days after the day on which such Person became
a Mortgaged Property Owner or Pledged Mortgage Receivable Owner; and
(iii) deliver to the Administrative Agent such Certificates evidencing such
membership interests, limited partnership interests or stock together with
transfer powers executed in blank. The Borrowers shall also cause the items
specified in Section 3.01(c), (e), (g), (h) and (l) to be delivered to the
Administrative Agent concurrently with the Joinder Agreement and Membership
Pledge Agreement referred to above, modified appropriately to refer to such
Membership Pledge Agreement, Pledgor Owner and such Mortgaged Property Owner or
Pledged Mortgage Receivable Owner.

     (c) Once any Subsidiary becomes a Mortgaged Property Owner or Pledged
Mortgage Receivable Owner and therefore becomes a party to this Agreement and a
Guarantor in accordance with Section 5.25(a) or any membership or limited
partnership interests of a Mortgaged Property Owner or Pledged Mortgage
Receivable Owner are pledged by the Pledgor Owner thereof to the Administrative
Agent in accordance with Section 5.25(b) and such Pledgor Owner becomes a party
to this Agreement and a Guarantor in accordance with Section 5.25(b), (and, in
the case of a Mortgaged Property Owner or Pledged Mortgage Receivable Owner
which is a limited partnership, the common stock of the corporate general
partner is pledged by the Pledgor Owner thereof pursuant to paragraph (b) above
and such Pledgor Owner becomes a party to this Agreement and a Guarantor in
accordance with Section 5.25(b)) such Subsidiary or Pledgor Owner (including,
without limitation, all Initial Guarantors) thereafter shall remain a party to
this Agreement and a Guarantor hereunder and the membership or limited
partnership interests in such Mortgaged Property Owner or Pledged Mortgage
Receivable Owner (including, without limitation, all initial Mortgaged Property
Owners and all initial Pledged Mortgage Receivable Owners) and the common stock
of any corporate general partner of a limited partnership pledged hereunder
shall remain subject to the pledge to the Administrative Agent, as the case may
be, even if such Mortgaged Property Owner or Pledged Mortgage Receivable Owner
ceases to be a Mortgaged Property Owner or Pledged Mortgage Receivable Owner, as
the case may be; provided that if a Mortgaged Property Owner or Pledged Mortgage
Receivable Owner ceases to be

 



--------------------------------------------------------------------------------



 



a Subsidiary of the Borrowers as a result of a Borrower’s transfer or sale of
one hundred percent (100%) of the Capital Securities of such Subsidiary in
accordance with and to the extent permitted by the terms of Section 5.14, the
Administrative Agent and the Banks agree to release such Subsidiary from the
Guaranty and release the membership or limited partnership interests of such
Subsidiary from the Membership Pledge Agreement, and, in the case of a corporate
general partner of a Mortgaged Property Owner or Pledged Mortgage Receivable
Owner which is a limited partnership, release the common stock of such corporate
general partner, provided, however, that, notwithstanding the foregoing, if the
corporate general partner is also a corporate general partner in another
Mortgaged Property Owner or Pledged Mortgage Receivable Owner, the Collateral of
which is not required to be released, then the common stock of such corporate
general partner shall remain subject to the Membership Pledge Agreement and
shall not be released.”

          SECTION 2.07. Amendment to Section 5.27. Section 5.27 of the Credit
Agreement is amended and restated to read in its entirety as follows:

     “SECTION 5.27. Partnerships and Joint Ventures. No Loan Party shall become
a general partner in any general or limited partnership or a joint venturer in
any joint venture except that (i) the Company shall remain the indirect general
partner in the Operating Partnership and (ii) corporate Loan Parties which are
Wholly Owned Subsidiaries may be general partners in Subsidiaries which are
limited partnerships.”

          SECTION 2.08. Amendment to Section 5.28. Section 5.28 of the Credit
Agreement is amended to substitute a comma for the word “and” immediately
preceding clause (d) thereof and to add the following new clause (e) at the end
of said Section:

“(e) unsecured Guarantees by the Company of Long Term Limited Recourse Mortgage
Loans to its Subsidiaries so long as (i) the scope of the Guarantee is limited
to a “make-whole” for specifically enumerated (A) acts of malfeasance by the
Subsidiary borrower of the Long Term Limited Recourse Mortgage Loan or its
Affiliates or (B) intentional or negligent acts or omissions by such Subsidiary
borrower or its affiliates resulting in a breach of such borrower’s obligations
under such mortgage loan documents and (ii) the amount of the Guarantee is
limited to the actual damages, losses, costs, liabilities or expenses of the
mortgage lender resulting from such malfeasance or breach, provided that,
notwithstanding the foregoing, said Guarantees may have full recourse to the
Company in the event of any violation of the due on sale or due on encumbrance
clauses of the applicable mortgage or upon the voluntary or involuntary
bankruptcy of the Subsidiary borrower (other than an involuntary bankruptcy
initiated by the mortgage lender), so long as the aggregate principal amount of
Long Term Limited Recourse Mortgage Loans guaranteed by Guarantees which contain
any full recourse provision upon the voluntary or involuntary bankruptcy of the
Subsidiary borrower shall at no time exceed fifty (50) percent of the aggregate
principal amount of all Long Term Limited Recourse Mortgage Loans.”

          SECTION 2.09. Amendment to Section 6.01(r). Paragraph (r) of
Section 6.01 of the Credit Agreement is amended and restated to read in its
entirety as follows:

 



--------------------------------------------------------------------------------



 



     “(r) if (i) the Company or the Operating Partnership at any time fails to
own (directly or indirectly, through Wholly Owned Subsidiaries) 100% of the
outstanding shares of the voting stock (in the case of a corporation ) or
membership interests (in the case of a limited liability company) or general and
limited partnership interests (in the case of a limited partnership) (or
equivalent equity interests) of each Subsidiary of the Company or the Operating
Partnership or (ii) the Company, or any Wholly Owned Subsidiary of the Company,
shall cease to be the sole general partner of the Operating Partnership with
full power and discretion to manage and control the business of the Operating
Partnership or (iii) any other holder of any interest (limited partnership or
otherwise) in the Operating Partnership shall acquire the right (a) to remove
the general partner for reasons other than bankruptcy or dissolution of the
general partner or (b) to participate in the management or control of, transact
business for, or sign for or bind, the Operating Partnership.”

          SECTION 2.10. Exhibit G – Organizational Documents for Subsidiaries.
Exhibit G to the Credit Agreement is hereby amended (i) to add a new first page
to such exhibit as set forth on Exhibit G hereto, (ii) to retitle the existing
Exhibit G as “Exhibit G-1” and (iii) to add a new Exhibit G-2 as set forth on
Exhibit G-2 hereto.

          SECTION 2.11. Exhibit R – Membership Pledge Agreement. Exhibit R to
the Credit Agreement is hereby amended and restated to read in its entirety as
set forth on Exhibit R hereto.

     SECTION 3. Waiver of SNDA and Tenant Estoppel Delivery Deadline. The
requirements of Section 3.01(g) of the Credit Agreement are hereby waived to the
extent necessary to extend the deadline by which the Borrowers must deliver
executed tenant estoppel certificates and Subordination Nondisturbance and
Attornment Agreements from the date hereof to not later than forty-five
(45) days from the date hereof.

     SECTION 4. Conditions to Effectiveness. The effectiveness of this Amendment
and the obligations of the Administrative Agent and the Banks hereunder are
subject to the following conditions, unless the Required Banks waive such
conditions:

          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;

          (b) the fact that the representations and warranties of the Borrower
contained in Section 6 of this Amendment shall be true on and as of the date
hereof.

     SECTION 5. No Other Amendment or Waiver. Except for the amendments and
waiver set forth above, the text of the Credit Agreement shall remain unchanged
and in full force and effect. This Amendment is not intended to effect, nor
shall it be construed as, a novation. The Credit Agreement and this Amendment
shall be construed together as a single agreement. Nothing herein contained
shall waive, annul, vary or affect any provision, condition, covenant or
agreement contained in the Credit Agreement, except as herein amended or waived,
nor affect nor impair any rights, powers or remedies under the Credit Agreement
as hereby amended and waived. The Banks and the Administrative Agent do hereby
reserve all of their rights and

 



--------------------------------------------------------------------------------



 



remedies against all parties who may be or may hereafter become secondarily
liable for the repayment of the Obligations. The Borrower promises and agrees to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended and waived,
the Credit Agreement, as amended, and the other Loan Documents being hereby
ratified and affirmed. The Borrower hereby expressly agrees that the Credit
Agreement, as amended, and the other Loan Documents are in full force and
effect.

     SECTION 6. Representations and Warranties. The Borrowers and the Guarantors
hereby represent and warrant to the Administrative Agent and each of the Banks
as follows:

          (a) No Default or Event of Default, nor any act, event, condition or
circumstance which with the passage of time or the giving of notice, or both,
would constitute an Event of Default, under the Credit Agreement or any other
Loan Document has occurred and is continuing.

          (b) The Borrowers and the Guarantors each have the power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers or managers of the Borrowers and
the Guarantors and constitutes the legal, valid and binding obligations of the
Borrowers and the Guarantors enforceable against each of them in accordance with
its terms, provided that such enforceability is subject to general principles of
equity.

          (d) The execution and delivery of this Amendment and the performance
by the Borrowers and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrowers or the Guarantors nor be in
contravention of or in conflict with the articles of incorporation, bylaws,
operating agreement or other organizational documents of the Borrower or the
Guarantors or the provision of any statute, or any judgment, order or indenture,
instrument, agreement or undertaking, to which the Borrowers or the Guarantors
is party or by which the assets or properties of the Borrower or the Guarantors
are or may become bound.

     SECTION 7. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

     SECTION 8. Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of North Carolina.

     SECTION 9. Effective Date. This Amendment shall be effective as of the date
hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

                      GLADSTONE COMMERCIAL CORPORATION
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    
 
                    GLADSTONE COMMERCIAL LIMITED PARTNERSHIP
 
               

  By:       Gladstone Commercial Partners, LLC
its General Partner    
 
               

  By:       Gladstone Commercial Corporation
its Manager    
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    
 
                    EE, 208 SOUTH ROGERS LANE, RALEIGH, NC LLC
 
               

  By:       Gladstone Commercial Limited Partnership
its Manager    
 
               

  By:       Gladstone Commercial Partners, LLC
its General Partner    
 
               

  By:       Gladstone Commercial Corporation
its Manager    
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    

 



--------------------------------------------------------------------------------



 



                      LITTLE ARCH CHARLOTTE NC LLC
 
               

  By:       Gladstone Commercial Limited Partnership
its Manager    
 
               

  By:       Gladstone Commercial Partners, LLC
its General Partner    
 
               

  By:       Gladstone Commercial Corporation
its Manager    
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    
 
                    OB CRENSHAW PA GLADSTONE COMMERCIAL LLC
 
               

  By:       Gladstone Commercial Limited Partnership
its Manager    
 
               

  By:       Gladstone Commercial Partners, LLC
its General Partner    
 
               

  By:       Gladstone Commercial Corporation
its Manager    
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    

 



--------------------------------------------------------------------------------



 



                      OB MIDWAY NC GLADSTONE COMMERCIAL LLC
 
               

  By:       Gladstone Commercial Limited Partnership
its Manager    
 
               

  By:       Gladstone Commercial Partners, LLC
its General Partner    
 
               

  By:       Gladstone Commercial Corporation
its Manager    
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    
 
                    GCC POCONO LLC
 
               

  By:       Gladstone Commercial Limited Partnership
its Manager    
 
               

  By:       Gladstone Commercial Partners, LLC
its General Partner    
 
               

  By:       Gladstone Commercial Corporation
its Manager    
 
               

  By:           (SEAL)              

          George Stelljes III    

          Executive Vice President    

          and Chief Investment Officer    

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



                      BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent and as a Bank
 
               

  By:           (SEAL)              

          James C. Stallings III
Vice President    

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



                      FIRST HORIZON BANK,
a Division of First Tennessee Bank, NA
 
               

  By:           (SEAL)              

          J. Jordan O’Neill, III,
Senior Vice President    

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK
 
               

  By:           (SEAL)              

          T. Ray Sandefur
Senior Vice President    

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



EXHIBIT G

[FORM OF ORGANIZATIONAL DOCUMENTS FOR NEW SUBSIDIARIES]

EXHIBIT G-1 — ORGANIZATIONAL DOCUMENTS FOR LLC SUBSIDIARIES

EXHIBIT G-2 — ORGANIZATIONAL DOCUMENTS FOR LIMITED PARTNERSHIP SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2

AGREEMENT OF LIMITED PARTNERSHIP
OF
[GLADSTONE ENTITY], L.P.

     THIS AGREEMENT OF LIMITED PARTNERSHIP (“Agreement”) is made and effective
for all purposes as of the ___day of ___, 200_, by and between [Gladstone
Entity], INC., a Delaware corporation (the “General partner”), and GLADSTONE
COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership (the “Limited
Partner”, and together with the General Partner, the “Partners”).

     WHEREAS, the Partners desire to join together and form a limited
partnership under and pursuant to the Act (as hereinafter defined), and other
relevant laws of the State of Delaware, for the purposes and upon the terms and
conditions hereinafter set forth.

     NOW THEREFORE, the Partners, intending to be legally bound, hereby agree as
follows.

SECTION 1
DEFINITIONS

     Capitalized words and phrases used in this Operating Agreement have the
following meanings:

     “Act” means the Delaware Revised Uniform Limited Partnership Act, Title 6,
Chapter 17 of the Annotated Code of Delaware, as such act may from time to time
be amended, including any successor statute.

     “Affiliate” means, with respect to any Person (i) any individual,
corporation, limited liability company, partnership, trust or other legal entity
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any officer, director, general partner, member or trustee of
such Person or (iii) any individual who is an officer, director, general
partner, member or trustee of any Person described in clauses (i) or (ii) of
this sentence. For purposes of this definition, the terms “controlling,”
“controlled by” or “under common control with” shall mean the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, or the power to elect at least 50% of the directors,
general partners, members or persons exercising similar authority with respect
to such Person.

     “Agreement” means this Agreement of Limited Partnership of [GLADSTONE
ENTITY], L.P., as amended from time to time, which shall constitute the limited
partnership agreement of the Partnership for all purposes of the Act. Words such
as “herein,” “hereinafter,” “hereof,” “hereto” and “hereunder” refer to this
Agreement as a whole, unless the context otherwise requires.

 



--------------------------------------------------------------------------------



 



     “Bankruptcy” means, with respect to any Person, a “Voluntary Bankruptcy” or
an “Involuntary Bankruptcy.” A “Voluntary Bankruptcy” means, with respect to any
Person (i) the inability of such Person generally to pay its debts as such debts
become due, or an admission in writing by such Person of its inability to pay
its debts generally or a general assignment by such Person for the benefit of
creditors, (ii) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of such Person or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking,
consenting to, or acquiescing in the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for such
Person or for any substantial part of its property or (iii) corporate or other
action taken by such Person to authorize any of the actions set forth above. An
“Involuntary Bankruptcy” means, with respect to any Person, without the consent
or acquiescence of such Person, (i) the entering of an order for relief or
approving a petition for relief or reorganization or any other petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar statute, law or regulation, (ii) the filing of any such
petition against such Person which petition shall not be dismissed within ninety
(90) days, or (iii) without the consent or acquiescence of such’ Person, the
entering of an order appointing a trustee, custodian, receiver or liquidator of
such Person or of all or any substantial part of the property of such Person
which order shall not be dismissed within ninety (90) days.

     “Certificate” means the certificate of formation for the Partnership filed
in the office of the Secretary of State of Delaware pursuant to the Act, as
originally executed and as amended, modified, supplemented or restated from time
to time, as the context requires.

     “General Partner” means [Gladstone Entity], INC., a Delaware corporation,
or any Person who is admitted as a General Partner pursuant to the terms of this
Agreement.

     “Indemnified Person” means the General Partner, any officer of the
Partnership appointed by the General Partner, and any Affiliate which performs
services for the benefit of the Partnership, each of their respective partners,
officers, directors, shareholders, members or employees and such other Persons
as the General Partner may designate from time to time, in its sole and absolute
discretion.

     “Limited Partner” means GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a
Delaware limited partnership, or such other Person who is admitted as a limited
partner pursuant to the terms of this Agreement.

     “Liquidator” means the General Partner or such other Person appointed by
the Partners acting in the capacity of liquidating trustee of the Partnership.

     “Partners” means General Partner(s) and Limited Partner(s).

     “Partnership” means the limited partnership, known as [GLADSTONE ENTITY],
L.P., formed pursuant to this Agreement and the Certificate.

     “Person” means any individual, partnership (whether general or limited),
limited liability company, corporation, trust, estate, association, nominee or
other entity.

 



--------------------------------------------------------------------------------



 



     “Property” means all real, and if any, personal property acquired by the
Partnership and shall include both tangible and intangible property.

SECTION 2
THE PARTNERSHIP

     2.1 Name.

The name of the Partnership is [GLADSTONE ENTITY], L.P., and all business of the
Partnership shall be conducted in such name or in such other name as the General
Partner may designate.

     2.2 Purpose; Powers.

          (a) The purpose and nature of the business to be conducted by the
Partnership is to acquire, own, hold, maintain, manage, operate, improve,
develop, construct, finance, pledge, encumber, mortgage, sell, exchange, lease,
dispose of and otherwise deal with the Property.

          (b) The Partnership shall have the power to do any and all acts
necessary, appropriate, proper, advisable, incidental or convenient to or in
furtherance of the purposes of the Partnership set forth in this Section 2.2 and
has, without limitation, any and all powers that may be exercised on behalf of
the Partnership by the General Partner pursuant to Section 6 hereof.

     2.3 Principal Place of Business; Agent for Service of Process.

          (a) The principal place of business of the Partnership shall be
located at such place as determined by the General Partner.

          (b) The registered agent for service of process on the Partnership in
the State of Delaware shall be Corporation Service Company or any successor as
appointed by the General Partner in accordance with the Act. The address for the
registered agent shall be

Corporation Service Company
2711 Centerville Road, Suite 400
Wilmington, Delaware 19808

          (c) The initial registered office of the Partnership in the State of
Delaware is:

[GLADSTONE ENTITY], L.P.
c/o Corporation Service Company
2711 Centerville Road, Suite 400
Wilmington, Delaware 19808

          (d) The Partnership may maintain other offices, as determined by the
General Partner.

     2.4 Term.

The term of the Partnership commenced on the date the Certificate was filed in
the Office of the Secretary of State of State of Delaware in accordance with the
Act. The Partners intend that the

 



--------------------------------------------------------------------------------



 



existence of the Partnership shall continue until the earlier to occur of
(i) winding up and liquidation of the Partnership and the completion of its
business following a Dissolution Event, as provided in Section 7.1 hereof or
(ii) December 31, 2073.

     2.5 Title to Property.

All Property owned by the Partnership shall be owned by the Partnership as an
entity, and no Partner shall have any ownership interest in such Property in its
individual name, and each Partner’s interest in the Partnership shall be
personal property for all purposes. The Partnership shall hold title to its
Property in the name of the Partnership and not in the name of any Partner.

     2.6 Payments of Individual Obligations.

The Partnership’s credit and assets shall be used solely for the benefit of the
Partnership, and no asset of the Partnership shall be transferred or encumbered
for, or in payment of, any individual obligation of any Partner.

SECTION 3
CAPITAL CONTRIBUTIONS AND OTHER MATTERS

     3.1 Capital Contributions.

The General Partner shall not make any capital contribution to the Partnership
and shall receive no ownership interest in the Partnership. The Limited
Partnership has or will cause the Property to be deeded to the Partnership as an
initial capital contribution. In consideration of such capital contribution, the
Limited Partner has received 100% of the partnership interest in the
Partnership. Upon the request of the General Partner, the Limited Partner may,
but shall not be required to, make subsequent capital contributions to the
Partnership.

     3.2 Other Matters.

          (a) No Partner shall receive any interest, salary or drawing with
respect to its capital contribution or for services rendered on behalf of the
Partnership or otherwise, in its capacity as a Partner, except as otherwise
provided in this Agreement.

          (b) The Limited Partner shall not be liable for the debts or any other
obligations of the Partnership, nor shall any Partner be required to guarantee
any debts, liabilities, contracts or obligations of the Partnership.

          (c) No Partner shall be required to lend any funds to the Partnership.

          (d) No Partner shall receive any salary or other compensation for
services rendered on behalf of the Partnership. Notwithstanding the foregoing,
the Partnership may enter into a property management agreement or other services
agreement with a Partner or an Affiliate of a Partner.

 



--------------------------------------------------------------------------------



 



SECTION 4
PROFIT, LOSS, INCOME AND DEDUCTIONS; DISTRIBUTIONS

     4.1 Determination of Profit and Loss. The profit and loss of the
Partnership shall be determined in accordance with the accounting methods
followed for federal income tax purposes and otherwise in accordance with sound
accounting principles and procedures applied in a consistent manner. An
accounting shall be made for each taxable year by the accountants employed by
the Partnership as soon as possible after the close of each such taxable year to
determine the profit or loss of the Partnership, which shall be credited or
debited, as the case may be, 100% to the Limited Partner.

     4.2 Allocation of Profits, Losses, Income and Deductions; Distributions.

          (a) One hundred percent (100%) of the profits, losses, income and
deductions of the Partnership shall be allocated to the Limited Partner. One
hundred percent (100%) of all cash of the Partnership available for distribution
shall be distributed to the Limited Partner. The General Partner may make
distributions of available cash or other assets to the Limited Partner from time
to time in its discretion, and shall make a distribution of available cash or
other assets to the Limited Partner upon any written request therefor from the
Limited Partner.

          (b) It is the intent of the Partners that the Partnership shall be
treated as a disregarded entity for income tax purposes, with all items of
profit, loss, income and deduction of the Partnership allocated to and reported
by the Limited Partner. In the event that the Partnership is treated as a
partnership for income tax purposes, the provisions of Section 4.2(c) below
shall apply.

          (c) In the event that the Partnership is treated as a partnership for
income tax purposes, the following provision shall apply:



  (i)   Subject to (ii) through (v) below, one hundred percent (100%) of the
profits, losses, income and deductions of the Partnership shall be allocated to
the Limited Partner.     (ii)   Notwithstanding anything to the contrary
contained in this Section 4.2(c), the Partnership shall comply with Treasury
Regulation section 1.704-2, as amended, with respect to the allocation of
deductions and the charge back of minimum gain on nonrecourse debts of the
Partnership.     (iii)   Notwithstanding anything to the contrary contained in
this Section 4.2(c), no Partner shall be allocated a net loss which would cause
or increase a deficit balance in its capital account in excess of any actual or
deemed obligation of such Partner to restore deficits (as defined in Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(1) and 1.704 2(i)(5)). If any Partner
shall receive with respect to the Partnership an adjustment, allocation or
distribution in the

 



--------------------------------------------------------------------------------



 



      nature described in Treasury Regulation section
1.704-1(b)(2)(ii)(d)(4)-(6), as amended, which causes or increases a deficit in
such Partner’s capital account, such Partner shall be allocated items of income
and gain in an amount and manner as will eliminate such deficit balance as
quickly as possible. It is intended that this Section 4.2(c)(iii) shall
constitute a “qualified income offset” within the meaning of Treasury Regulation
section 1.704-1(b)(2)(ii)(d)(3), as amended.     (iv)   Any allocations required
pursuant to Section 4.2(c)(iii) above shall be taken into account in allocating
profits, losses, income and deductions pursuant to Section 4.2(c)(i) above, so
that, to the extent possible, the cumulative amount of such allocations shall be
equal to the cumulative amount that would have been allocated to the Limited
Partner if the allocations pursuant to Section 4.2(c)(iii) above had not
occurred.     (v)   Notwithstanding anything to the contrary contained in this
Section 4.2(c), any portion of any income, gain, loss or deduction with respect
to property contributed to the Partnership by a Partner shall be allocated among
the Partners in accordance with Internal Revenue Code section 704(c) and
Treasury Regulation section 1.704-3, as amended, so as to take account of the
variation, if any, between the adjusted tax basis of such property to the
Partnership and its fair market value at the time of the contribution, provided,
however, that allocation to Partners under this Section 4.2(c)(v) shall not
affect a Partner’s capital account to the extent such amounts have previously
been reflected in such capital account.     (vi)   A capital account (which
shall be a book account) shall be established and maintained for each Partner in
a manner determined by the General Partner to be in compliance with Treasury
Regulation section 1.704-1(b)(2)(iv), as amended. All distributions to the
Partners made in connection with a liquidation of the Partnership shall be made
to the Partners based on their respective positive capital account balances,
after such balances have been adjusted to reflect all allocations and
distributions for all periods (and the Partners hereby acknowledge that it is
their intent that all such distributions in liquidation shall be made solely to
the Limited Partner).     (vii)   The General Partner shall be the Tax Matters
Partner of the Partnership as provided in section 6231 of the Internal Revenue
Code. The Partnership shall reimburse the Tax Matters Partner for any expenses
incurred by the Tax Matters Partner in connection with the performance of its
duties as Tax Matters Partner. The General Partner shall have the power to make
such elections under

 



--------------------------------------------------------------------------------



 



      the tax laws of the United States, the several states and other relevant
jurisdictions as to the treatment of items of Partnership income, gain, loss,
deduction and credit, and to all other relevant matters, as it deems necessary
or desirable.

SECTION 5
ADMISSION OF ADDITIONAL OR SUBSTITUTE PARTNERS

     5.1 Admission of Additional or Substitute Partners. No additional or
substitute General or Limited Partner may be admitted to the Partnership without
the consent of all Partners. Each additional or substitute Partner shall, upon
its admission as a Partner, agree in writing to be bound by all of the terms,
provisions and conditions of this Agreement.

SECTION 6
MANAGEMENT AND INDEMNIFICATION.

     6.1 Actions by the Limited Partner. The Limited Partner, in its capacity as
a Limited Partner, shall not have authority to act for or on behalf of the
Partnership, or to bind the Partnership in any way solely by virtue of being a
partner of the Partnership.

     6.2 Authority of the General Partner.

          (a) The General Partner shall manage the business and affairs of the
Partnership. The General Partner shall have full, exclusive and complete
discretion, power and authority, subject in all cases to the provisions of this
Agreement and the requirements of applicable law, to manage, control, administer
and operate the business and affairs of the Partnership for the purposes herein
stated, to make all decisions affecting such business and affairs, to adopt such
accounting rules and procedures as it deems appropriate in the conduct of the
business and affairs of the Partnership and to do all things it deems necessary
or desirable in the conduct of the business and affairs of the Partnership. The
General Partner has full power and discretion to cause the Partnership to borrow
money, pledge, mortgage, and assign the Property and to enter into guarantees.
The General Partner may appoint and delegate responsibilities to such officers
and other agents, as it deems appropriate in its sole discretion.

          (b) Any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority to encumber, sell
or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and such Person shall be
entitle to deal with the General Partner as if it were the Partnership’s sole
party in interest, both legally and beneficially. In no event shall any Person
dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing

 



--------------------------------------------------------------------------------



 



and delivering such certificate, document or instrument was duly authorized and
empowered to do for and on behalf of the Partnership, and (iii) such
certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

     6.3 Indemnification of Indemnified Persons. The Partnership shall defend,
indemnify, and save harmless each Indemnified Person for all loss, liability,
damage, cost, or expense (including reasonable attorneys’ fees) incurred by
reason of any demands, claims, suits, actions, or proceedings arising out of
(a) the Indemnified Person’s relationship to the Partnership or (b) such
Indemnified Person’s capacity as the General Partner or an officer, except for
such loss, liability, damage, cost, or expense as arises out of the theft,
fraud, willful misconduct, or gross negligence by such Indemnified Person.
Expenses incurred in defending a civil or criminal action, suit or proceeding
shall be paid by the Partnership in advance of the final disposition of such
action, suit or proceeding, and not less often than monthly upon receipt of an
undertaking by and on behalf of the. Indemnified Person to repay such amount if
it shall be ultimately determined that he or she is not entitled to be
indemnified by the Partnership.

SECTION 7
DISSOLUTION AND WINDING UP

     7.1 Dissolution Events. The Partnership shall be dissolved and its affairs
wound up upon the expiration of the term of the Partnership as provided in
Section 2.4 or upon the happening of any of the following:

          (a) the sale or disposition of all or substantially all of the
Partnership assets, and the distribution of the proceeds thereof to the Limited
Partner;

          (b) the decision by the Partners to dissolve;

          (c) the occurrence of an event that makes it unlawful for the
Partnership’s business to be continued;

          (d) the entry by a court of competent jurisdiction of a decree of
judicial dissolution of the Partnership; or

          (e) the liquidation, dissolution or Bankruptcy of the General Partner,
unless within 90 days after such occurrence the Limited Partner elects to
continue the Partnership and elects a new general partner, and such new general
partner agrees in writing to be bound by all of the terms, provisions and
conditions of the Agreement.

 



--------------------------------------------------------------------------------



 



     7.2 Winding Up. Upon dissolution under Section 7.1, no further business
shall be conducted by the Partnership except for the taking of such action as
shall be necessary for the winding-up of the affairs of the Partnership and the
distribution of its assets to the Limited Partner pursuant to the provisions
hereof, and thereupon the General Partner (or such other Person approved by the
Partners) shall act as the Liquidator of the Partnership within the meaning of
the Act and immediately proceed to wind up and terminate the business and
affairs of the Partnership.

     7.3 Sale of Partnership Assets. Upon dissolution, the Liquidator shall sell
such of the Partnership assets as it deems necessary or appropriate. In lieu of
the sale of the Property, the Liquidator may convey, distribute and assign all
or any part of Property to the Limited Partner in such form of ownership as
shall be determined by the Liquidator to be applicable to the jurisdiction where
the Property is located. A full accounting shall be made of the accounts of the
Partnership and of the Partnership’s assets, liabilities and income, from the
date of the last accounting to the date of such dissolution. The profits and
losses of the Partnership shall be determined to the date of dissolution and
transferred as provided in Section 4, to the Limited Partner.

     7.4 Distribution of Assets. The Liquidator shall apply the remaining
Partnership assets, in the following order of priority:

          (a) first, to the payment and discharge of, or the making of
reasonable provisions for, all of the Partnership’s debts and liabilities to
Persons other than the Limited Partner, including contingent, conditional and
unmatured liabilities of the Partnership, and the expenses of dissolution and
winding-up, in the order of priority as provided by law, including the
establishment of a reserve fund for contingent, conditional and unmatured claims
as deemed necessary and reasonable by the Liquidator;

          (b) second, to the payment and discharge of, or the making of
reasonable provisions for, all of the Partnership’s debts and liabilities to the
Limited Partner; and

          (c) third, all remaining assets to the Limited Partner.

 



--------------------------------------------------------------------------------



 



SECTION 8
SEPARATENESS COVENANTS

     8.1 Affirmative Covenants. The Partnership shall (i) maintain its accounts,
books and records separate from any other person or entity, (ii) maintain its
books, records, resolutions and agreements as official records, (iii) hold its
assets in its own name, (iv) conduct its business in its own name (provided that
any Partner or its Affiliates may provide management or other services for the
Partnership), (v) maintain its internal financial statements, accounting records
and other entity documents separate from any other person or entity (provided
that its external financial statements and tax returns may be prepared on a
consolidated basis with other entities), (vi) hold itself out and identify
itself as a separate and distinct entity under its own name and not as a part of
any person or entity, (vii) correct any known misunderstanding regarding its
separate identity, and (viii) observe all limited partnership formalities.

SECTION 9
MISCELLANEOUS

     9.1 Variation of Terms. All terms and any variations thereof shall be
deemed to refer to masculine, feminine, or neuter, singular or plural, as the
identity of the Person or Persons may require.

     9.2 Governing Law. The laws of the State of Delaware (other than the choice
of law provisions thereat) shall govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties
arising hereunder.

     9.3 Waiver. Any of the terms and conditions of this Agreement may be waived
in whole or in part, but only by an agreement in writing making specific
reference to this Agreement and executed by the party entitled to the benefit
thereof.

     9.4 Binding Agreement and Successors. This Agreement shall be binding upon
and shall inure to the benefit of the Partners and their successors and assigns.

     9.5 No Third-Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, nothing in this Agreement is intended to confer upon any Person
other than the parties hereto any rights or remedies.

     9.6 Section Headings. Section headings contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning or interpretation of this Agreement or any of its terms and conditions.

     9.7 Interest Held for Investment. The Limited Partner does hereby represent
and warrant by the execution of this Agreement that its interest in the
Partnership was obtained for investment purposes only and not for resale or
distribution.

     9.8 Securities Laws Restrictions. The interests described. in this
Agreement have not been registered under the Securities Act of 1933, as amended,
or under the securities laws of the

 



--------------------------------------------------------------------------------



 



State of Delaware or any other jurisdiction. Consequently, these interests may
not be sold, transferred, assigned, pledged, hypothecated or otherwise disposed
of, except in accordance with the provisions of such laws and this Agreement.

IN WITNESS WHEREOF, the undersigned parties have executed and entered into this
Agreement effective as of the day first above set forth.

            GENERAL PARTNER:

[GLADSTONE ENTITY], INC., a Delaware corporation
      By:           [Name], [Title]   

            LIMITED PARTNER:

GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership
      By:   Gladstone Commercial Partners, LLC, its
General Partner    

                   By:   Gladstone Commercial Corporation,
its Manager    

                   By:           [Name], [Title]   

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2

STATE of DELAWARE
CERTIFICATE of LIMITED PARTNERSHIP



•   The Undersigned, desiring to form a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, 6 Delaware Code, Chapter 17,
do hereby certify as follows:   •   First: The name of the limited partnership
is [Gladstone entity] L.P.   •   Second: The name and address of the Registered
Agent is:

Corporation Service Company
2711 Centerville Road, Suite 400
Wilmington, Delaware 19805



•   Third: The name and mailing address of the general partner is as follows:

___, Inc.
1251 West Branch Road
Suite 200
McLean, Virginia 22102



•   In Witness Whereof, the undersigned has executed this Certificate of Limited
Partnership as of the ___day of ___200_.

     
BY:
  ___, INC., a Delaware corporation

  (General Partner)
 
   
NAME:
   

 

--------------------------------------------------------------------------------

 [Name], [Title]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2

WRITTEN CONSENT

OF THE GENERAL PARTNER OF

[GLADSTONE ENTITY], L.P.

Dated as of ________ __, 200_

     The undersigned, being the general partner of [Gladstone Entity], L.P., a
Delaware limited partnership (the “Partnership”), pursuant to the partnership
agreement of the Partnership does hereby consent in writing, without a meeting,
to the following actions, and directs that this Consent be filed with the
minutes of proceedings of the Partnership:

     WHEREAS, the Company was formed pursuant to filing of the Certificate of
Formation with the Secretary of State of the State of Delaware on ___, 200___
(the “Formation Date”).

     RESOLVED, that all of the acts and transactions of the manager and officers
of the Company which have been taken or made prior to or since the Formation
Date and all other acts and transactions taken or made in furtherance of the
purposes of the Company be, and they hereby are, ratified and approved.

            [Gladstone Entity], INC.
      By:   ________________________         [Name], [Title]           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT R

EQUITY PLEDGE AGREEMENT

[Formerly Titled “Membership Pledge Agreement”]

     THIS EQUITY PLEDGE AGREEMENT (this “Agreement”) dated as of this ___day of
March, 2005, between Gladstone Commercial Corporation, a Maryland corporation,
Gladstone Commercial Limited Partnership, a Delaware limited partnership
(together, the “Pledgors”) and Branch Banking and Trust Company, a national
banking association (“BB&T”), acting as Administrative Agent (in such capacity,
the “Administrative Agent”) for itself and the other Secured Parties (as defined
in the Credit Agreement referred to below).

W I T N E S S E T H

     WHEREAS, the Administrative Agent and the Banks (as defined in the Credit
Agreement) have agreed to extend credit to the Pledgors pursuant to the terms of
that certain Credit Agreement of even date herewith (as amended, restated, or
otherwise modified from time to time, the “Credit Agreement”) among the
Pledgors, the Administrative Agent and the Banks signatory thereto;

     WHEREAS, the Pledgors beneficially and legally own the limited liability
company membership interests, limited partnership interests and stock in the
Subsidiaries of the Borrowers described on Exhibit A attached hereto (the
“Pledged Subsidiaries”), which membership interests, limited partnership
interests and stock comprise all of the outstanding membership interests,
limited partnership interests and stock in each such Subsidiary;

     WHEREAS, Pledgors, as Borrowers under the Credit Agreement and as holders
of all the outstanding equity interests of each Pledged Subsidiary (other than
the general partnership interests in the Pledged Subsidiaries which are limited
partnerships) will derive material benefit from Banks’ extension of credit to
the Pledgors pursuant to the Credit Agreement; and

     WHEREAS, it is a condition of Banks’ agreement to extend credit to
Borrowers pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties (as defined in the Credit Agreement), receive a
pledge of the Collateral (as defined below) hereunder by the Pledgors’ execution
and delivery of this Agreement to secure: (a) the due and punctual payment by
the Borrowers of: (i) the principal of and interest on the Notes, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by the Borrowers
under the Credit Agreement and Letter of Credit Agreements in respect of any of
the Letters of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and obligations, if any, to
provide cash collateral and any renewals, modifications or extensions thereof,
in whole or in part; and (iii) all other monetary obligations of the Borrowers
to the Secured Parties under the Credit Agreement and the other Loan Documents
to which the Borrowers are or are to be a party and any renewals, modifications
or extensions thereof, in whole or in part; (b) the due and punctual performance
of all other obligations of the Borrowers under the Credit Agreement and the
other Loan

 



--------------------------------------------------------------------------------



 



Documents to which the Borrowers are or are to be a party, and any renewals,
modifications or extensions thereof, in whole or in part and (c) the due and
punctual payment and performance of all obligations of each of the Guarantors
under the Credit Agreement and the other Loan Documents to which they are or are
to be a party and any and all renewals, modifications or extensions thereof, in
whole or in part (all of the foregoing indebtedness, liabilities and obligations
being collectively called the “Obligations”).

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows:

     SECTION 1. Definitions. Any capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

     SECTION 2. Pledge. As collateral security for the due and punctual payment
of the Obligations, each Pledgor hereby pledges, hypothecates, delivers and
assigns and grants unto Administrative Agent, as Administrative Agent for itself
and the Secured Parties, a security interest (which security interest shall
constitute a first priority security interest), in all of the Pledgor’s
membership interests, limited partnership interests and common stock in the
Pledged Subsidiaries and all securities instruments or other rights convertible
into or exercisable for the foregoing (the “Equity Interests”), together with
all proceeds, profits, interests, capital accounts, accounts, contract rights,
general intangibles, deposits, funds, dividends, distributions, rights to
distributions, including both distributions of money and of property, and other
rights, claims and interests relating to or arising out of Pledgor’s Equity
Interests, now owned or hereafter acquired, in the Pledged Subsidiaries,
together with any and all replacements or substitutions for or proceeds of all
of the foregoing (collectively, the “Collateral”), and each Pledgor hereby
delivers to Administrative Agent, on behalf of the Secured Parties, including
itself, the certificates, instruments or other documents, if any, evidencing or
representing the Collateral. This Agreement is not intended to place
Administrative Agent or any Secured Party in a position of being a member or
partner of any Pledged Subsidiary, but is intended to grant Administrative
Agent, on behalf of the Secured Parties, a lien on and security interest in
Pledgor’s Equity Interests in the Pledged Subsidiaries including, without
limitation, any and all of the Collateral but specifically excluding any general
partnership interests.

     SECTION 3. Representations and Warranties. Each Pledgor hereby represents
and warrants that:

          (a) Pledgor has all requisite power and authority to enter into this
Agreement, to grant a security interest in the Collateral for the purposes
described in Section 2 and to carry out the transactions contemplated by this
Agreement;

          (b) No approval of or consent from any person or entity (other than
the acknowledgement and consent of the Pledged Subsidiaries as evidenced by
their signature hereto) is required in connection with the execution and
delivery by Pledgor of this Agreement, the granting of the security interests in
the Collateral, or the carrying out of the transactions contemplated by this
Agreement;

 



--------------------------------------------------------------------------------



 



          (c) Pledgor is the direct and beneficial owner of the Collateral as of
the date hereof;

          (d) All of the Collateral is owned by the Pledgor free and clear of
any pledge, mortgage, hypothecation, lien, charge, encumbrance or any security
interest in such Collateral or the proceeds thereof, except for the security
interest granted to the Administrative Agent on behalf of the Secured Parties
hereunder;

          (e) The execution, delivery and performance by Pledgor of this
Agreement do not and will not contravene or constitute a default under or result
in any violation of any agreement (including, without limitation, the operating
or partnership agreement of any Pledged Subsidiary), indenture or other
instrument, license, judgment, decree, order, law, statute, ordinance or other
governmental rule or regulation applicable to Pledgor;

          (f) Each Pledged Subsidiary is a limited liability company, limited
partnership or corporation duly formed, validly existing and in good standing as
such under the laws of the State of its organization as set forth on Exhibit A
hereto, and the execution and delivery of this Agreement are within the limited
liability company, partnership or corporate powers of such Pledged Subsidiary,
have been duly authorized by all necessary limited liability company,
partnership or corporate action, require no action by or in respect of, or
filing with, any governmental body, agency or official (except for the Uniform
Commercial Code filings set forth in paragraph (g) below) and do not contravene,
or constitute a default under, the operating agreement, partnership agreement,
charter or by-laws of such Pledged Subsidiary;

          (g) Upon filing of a Uniform Commercial Code Financing Statement with
the Maryland Secretary of State, in the case of Gladstone Commercial Corporation
and with the Delaware Secretary of State, in the case of Gladstone Commercial
Limited Partnership, this Agreement creates and grants a valid lien on and
perfected security interest in the Collateral and the proceeds thereof, subject
to no prior security interest, lien, charge or encumbrance, or to any agreement
purporting to grant to any third party a security interest in the property or
assets of the Pledgor which would include the Collateral; and

          (h) A true, correct and complete copy of the operating agreement,
limited partnership agreement, charter and by-laws, as the case may be, of each
Pledged Subsidiary (together with all amendments thereto) has been provided to
the Administrative Agent.

     SECTION 4. Voting Rights; Distributions, Etc.

          (a) So long as no Event of Default, as defined in the Credit
Agreement, shall have occurred and be continuing:

               (i) each Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers relating or pertaining to the Collateral or
any part thereof, provided, however, that no vote shall be cast or right
exercised or other action taken which would impair the Collateral or which would
be inconsistent

 



--------------------------------------------------------------------------------



 



with or result in any violation of the provisions of this Agreement, the Credit
Agreement or any other Loan Document,

               (ii) except to the extent limited by this Agreement, the Credit
Agreement or any other Loan Document, each Pledgor shall be entitled to receive
and retain any and all cash dividends or cash distributions payable on the
Collateral, but any and all equity interests and/or liquidating dividends,
distributions in property, returns of capital, or other distributions made on or
in respect of the Collateral, whether resulting from a subdivision, combination,
or reclassification of the outstanding ownership units or other interests of the
Pledged Subsidiaries or received in exchange for the Collateral or any part
thereof or as a result of any merger, consolidation, acquisition, or other
exchange of assets to which any Pledged Subsidiary may be a party or otherwise,
and any and all cash and other property received in redemption of or in exchange
for any Collateral (either upon call for redemption or otherwise), shall be and
become part of the Collateral pledged hereunder and, if received by the Pledgor,
shall forthwith be delivered to Administrative Agent (accompanied by proper
instruments of assignment and/or powers of attorneys executed by the Pledgor) to
be held subject to the terms of this Agreement;

          (b) Upon the occurrence and during the continuance of an Event of
Default, all rights of either Pledgor to exercise the voting and/or consensual
rights and powers that such Pledgor is entitled to exercise pursuant to
Section 4(a)(i) hereof and/or to receive the payments that such Pledgor is
authorized to receive and retain pursuant to Section 4(a)(ii) hereof shall
cease, and all such rights shall thereupon become vested in Administrative Agent
for the benefit of the Secured Parties, who shall have the sole and exclusive
right and authority to exercise such voting and/or consensual rights and powers
and/or to receive and retain such payments; provided, that nothing herein shall
obligate Administrative Agent to exercise such voting and/or consensual rights,
all such action in such regard being solely in Administrative Agent’s or Secured
Parties’ discretion. Any and all money and other property paid over to or
received by Administrative Agent pursuant to the provisions of this paragraph
(b) shall be retained by Administrative Agent as additional Collateral hereunder
and be applied in accordance with the provisions hereof.

     SECTION 5. Covenants. Each Pledgor hereby covenants that until such time as
the Obligations shall have been indefeasibly paid in full:

          (a) Pledgor will not, without the prior written consent of the
Administrative Agent, sell, convey, assign, or otherwise dispose of all or any
part of the Collateral or any interest therein, except that prior to an Event of
Default, Pledgor shall be permitted to receive and dispose of distributions to
the extent permitted by Section 4 above; nor will the Pledgor create, incur or
permit to exist any pledge, mortgage, lien, charge, encumbrance or security
interest whatsoever with respect to all or any part of the Collateral or the
proceeds thereof, other than that created hereby; nor will the Pledgor amend the
operating agreement, limited partnership agreement or charter of any Pledged
Subsidiary or consent to or permit any amendment thereof; nor will Pledgor
consent to or

 



--------------------------------------------------------------------------------



 



permit the issuance of any additional Equity Interests in any Pledged Subsidiary
(unless pledged to Administrative Agent hereunder), or any securities or
instruments exercisable or exchangeable for Equity Interests in any Pledged
Subsidiary or otherwise representing any right to acquire any Equity Interest in
any Pledged Subsidiary or any general partnership interests in any Pledged
Subsidiary that is a limited partnership.

          (b) Pledgor will not permit any Pledged Subsidiary to change its
entity form and will give to Administrative Agent not less than 30 days prior
written notice of (i) any change in its name or the name of any Pledged
Subsidiary or (ii) any change in the location of the principal place of business
of Pledgor or any Pledged Subsidiary.

          (c) Pledgor will, at Pledgor’s own expense, defend Administrative
Agent’s and Secured Parties’ right, title, special property and security
interest in and to the Collateral and any distributions with respect thereto
against the claims of any person, firm, corporation or other entity.

          (d) Pledgor will preserve and protect the Collateral.

          (e) Pledgor will promptly pay and discharge before the same become
delinquent, all taxes, assessments and governmental charges or levies imposed on
Pledgor or the Collateral, except for taxes timely disputed in good faith, for
which adequate reserves have been made.

          (f) The Secured Parties shall have the right, upon request, to review,
examine and audit the books and records of any Pledged Subsidiary and of any
Pledgor with regard to the Collateral and any distributions with respect
thereto. Each Secured Party’s costs and expenses incurred in connection with any
such review, examination or audit shall be paid by Pledgors.

     SECTION 6. Remedies upon Default. Upon the occurrence of an Event of
Default as defined in the Credit Agreement, Administrative Agent may, in
addition to the exercise by Administrative Agent of its rights and remedies
under any other Section of this Agreement or under the Credit Agreement or any
other agreement relating to the Obligations or otherwise available to it at law
or in equity:

          (a) declare the principal of and all accrued interest on and any other
amounts owing with respect to the Obligations immediately due and payable,
without demand, protest, notice of default, notice of acceleration or of
intention to accelerate or other notices of any kind, and

          (b) exercise all the rights and remedies of a secured party under the
Uniform Commercial Code in effect in the State of North Carolina at that time
and sell (in compliance with applicable laws, including securities laws) the
Collateral, or any part thereof, at public or private sale, at any broker’s
board, upon any securities exchange, or elsewhere, for cash, upon credit, or for
future delivery, as Administrative Agent may deem appropriate in the
circumstances and commercially reasonable. Administrative Agent shall have the
right to impose limitations and restrictions on the sale of the Collateral as
Administrative Agent may deem to be necessary or appropriate to comply

 



--------------------------------------------------------------------------------



 



with any law, rule, or regulation (Federal, state, or local) having
applicability to the sale, including, but without limitation, restrictions on
the number and qualifications of the offerees and requirements for any necessary
governmental approvals, and Administrative Agent shall be authorized at any such
sale (if it deems it necessary or advisable to do so) to restrict the
prospective offerees or purchasers to persons who will represent and agree that
they are purchasing securities included in the Collateral for their own account
and not with a view to the distribution or sale thereof in violation of
applicable securities laws and each Pledgor hereby waives, to the maximum extent
permitted by law, any claim arising because the price at which the Collateral
may have been sold at such private sale was less than the price that might have
been obtained at public sale, even if Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. Upon
consummation of any such sale, Administrative Agent shall have the right to
assign, transfer, and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of each Pledgor, and
the Pledgor hereby waives (to the extent permitted by law) all rights of
redemption, stay, and/or appraisal that the Pledgor now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. To the extent that notice of sale shall be required to be given by law,
Administrative Agent shall give the Pledgor at least ten (10) days’ prior
written notice of its intention to make any such public or private sale. Such
notice shall state the time and place fixed for sale, and the Collateral, or
portion thereof, to be offered for sale. Any such sale shall be held at such
time or times within ordinary business hours and at such place or places as
Administrative Agent may fix in the notice of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as Administrative Agent may determine, and
Administrative Agent may itself bid (which bid may be in whole or in part in the
form of cancellation of the Obligations) for and purchase the whole or any part
of the Collateral. Administrative Agent shall not be obligated to make any sale
of the Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of the Collateral may have been given. Administrative Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case sale of all or any part of
the Collateral is made on credit or for future delivery, the Collateral so sold
may be retained by Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but Administrative Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. Each Pledgor hereby agrees that any sale or
disposition of the Collateral conducted in conformity with reasonable commercial
practices of banks, insurance companies or other financial institutions in the
city and state where Administrative Agent is located in disposing of property
similar to the Collateral shall be deemed to be commercially reasonable.

     SECTION 7. Application of Proceeds of Sale. The proceeds of sale of the
Collateral sold pursuant to Section 6 hereof shall be applied by Administrative
Agent as set forth in Section 6.04 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 8. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints Administrative Agent the Pledgor’s attorney-in-fact, with full
power of substitution, for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument that Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is coupled with an interest and is irrevocable. Without limiting the
generality of the foregoing, after the occurrence of an Event of Default as
defined in the Credit Agreement, Administrative Agent shall have the right and
power to receive, endorse, and collect all checks and other orders for the
payment of money made payable to Pledgor representing any dividend or other
distribution payable or distributable in respect of the Collateral or any part
thereof, and to give full discharge for same.

     SECTION 9. Responsibility. Notwithstanding the provisions of Section 4(b)
hereof, Administrative Agent shall have no duty to exercise any voting and/or
consensual rights and powers becoming vested in Administrative Agent with
respect to the Collateral or any part thereof, to exercise any right to redeem,
convert, or exchange any securities included in the Collateral, to enforce or
see to the payment of any dividend or any other distribution payable or
distributable on or with respect to the Collateral or any part thereof, or
otherwise to preserve any rights in respect of the Collateral against any third
parties.

     SECTION 10. No Waiver: Cumulative Remedies. No failure on the part of
Administrative Agent to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by Administrative Agent
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies of Administrative Agent hereunder are
cumulative and are not exclusive of any other remedies available to
Administrative Agent at law or in equity.

     SECTION 11. Termination. This Agreement shall terminate upon the complete
performance of each Loan Party’s obligations under each Loan Document and the
final and indefeasible payment in full of the Obligations. Upon termination of
this Agreement, Administrative Agent shall reassign and redeliver (or cause to
be reassigned or redelivered) to the Pledgors such Collateral (if any) as shall
not have been sold or otherwise applied by Administrative Agent pursuant to the
terms hereof and as shall still be held by it hereunder together with
appropriate instruments of assignment and release.

     SECTION 12. Notices. Any notice or communication required or permitted
hereunder shall be given in the manner prescribed in the Credit Agreement.

     SECTION 13. Further Assurances. Each Pledgor agrees to do such further acts
and things, and to execute and deliver such agreements and instruments, as
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Administrative
Agent and the Secured Parties their rights, powers and remedies hereunder. Each
Pledgor hereby authorizes Administrative Agent to file one or more Uniform
Commercial Code financing or continuation statements, or amendments thereto,
relative to all or any part of the Collateral.

 



--------------------------------------------------------------------------------



 



     SECTION 14. Binding Agreement. This Agreement and the terms, covenants, and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, executors, administrators, successors and
assigns.

     SECTION 15. Modification. Neither this Agreement nor any provisions hereof
may be amended, modified, waived, discharged, or terminated, nor may any of the
Collateral be released or the pledge or the security interest created hereby
extended, except by an instrument in writing signed by the parties hereto.

     SECTION 16. Severability. In case any lien, security interest, or other
right of Administrative Agent hereunder shall be held to be invalid, illegal, or
unenforceable, such invalidity, illegality, and/or unenforceability shall not
affect any other lien, security interest, or other right of Administrative Agent
hereunder.

     SECTION 17. Governing Law. This Agreement (including matters of
construction, validity, and performance) , the rights, remedies, and obligations
of the parties with respect to the Collateral to the extent not provided for
herein, and all matters concerning the validity, perfection, and the effect of
non-perfection of the pledge contemplated hereby, shall be governed by and
construed in accordance with the laws of the State of North Carolina or other
mandatory applicable laws. Notwithstanding anything herein, EACH PLEDGOR AGREES
TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA AND
THE UNITED STATES DISTRICT COURTS SITTING THEREIN IN ANY ACTION TAKEN BY
ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR
REMEDIES HEREOF. EACH PLEDGOR FURTHER AGREES THAT ANY ACTION TAKEN BY PLEDGOR
RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES HEREOF SHALL BE
TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY OTHER JURISDICTION. PLEDGOR
RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL PROVISION OF THIS AGREEMENT, THE
ABSENCE OF WHICH WOULD MATERIALLY ALTER THE CONSIDERATION GIVEN BY
ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR AND GLADSTONE COMMERCIAL
CORPORATION.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

                      PLEDGORS:    
 
                    GLADSTONE COMMERCIAL CORPORATION
 
               

  By:       (SEAL)    

               

           George Stelljes III        

           Executive Vice President
       

            and Chief Investment Officer        
 
                    GLADSTONE COMMERCIAL LIMITED PARTNERSHIP
 
               

  By   Gladstone Commercial Partners, LLC, its
general partner        
 
               

  By   Gladstone Commercial Corporation,
its manager        
 
                         

  Name:   George Stelljes III        

            Executive Vice President        

                and Chief Investment Officer        
 
                    ADMINISTRATIVE AGENT:
 
                    BRANCH BANK AND TRUST COMPANY,     as Administrative Agent
for itself and the other Secured Parties
 
               

  By:            

               

      James C. Stallings III             Vice President

 



--------------------------------------------------------------------------------



 



                      Acknowledged and Consented to:
 
                    PLEDGED SUBSIDIARIES:
 
                    GCC NORFOLK LLC
 
                    GLADSTONE LENDING LLC
 
               

  By:   Gladstone Commercial Limited Partnership
its Manager        
 
               

  By:   Gladstone Commercial Partners, LLC
its General Partner        
 
               

  By:   Gladstone Commercial Corporation Manager of each of the above LLCs      
 
 
               

  By:       (SEAL)    

               

  Name:   George Stelljes III        

  Title:   Executive Vice President        

      and Chief Investment Officer        
 
                    TUSCANY AUSTIN GCC L.P.
 
               

  By:   GCC COCO, Inc.        

      its General Partner        
 
               

  By:            

               

            Arthur S. Cooper, President        
 
                    FIRST PARK TEN COCO SAN ANTONIO, L.P.

  (SEAL)            

  By:   GCC COCO, Inc.        

      its General Partner        
 
               

  By:            

               

            Arthur S. Cooper, President        

 



--------------------------------------------------------------------------------



 



Exhibit A

NAMES, ADDRESSES, PLEDGED EQUITY INTERESTS AND STATES OF ORGANIZATION OF PLEDGED
SUBSIDIARIES

              Pledged Subsidiary   Address   Equity Interest   State of
Organization
Tuscany Austin GCC L.P.
  1616 Anderson Road, Suite
208
McLean, VA 22101
Attn: George Stelljes III   100% of Limited Partnership Interests
(Uncertificated)   Delaware
 
           
GCC Norfolk LLC
  1616 Anderson Road, Suite
208
McLean, VA 22101
Attn: George Stelljes III   100% of Membership Interests (Uncertificated)  
Delaware
 
           
First Park Ten Coco San Antonio, L.P.
  1616 Anderson Road, Suite
208
McLean, VA 22101
Attn: George Stelljes III   100% of Limited Partnership Interests
(Uncertificated)   Delaware
 
           
Gladstone Lending LLC
  1616 Anderson Road, Suite
208
McLean, VA 22101
Attn: George Stelljes III   100% of Membership Interests (Uncertificated)  
Delaware
 
           
GCC COCO, Inc.
  1616 Anderson Road, Suite
208
McLean, VA 22101
Attn: George Stelljes III   100% of Common Stock, no par value   Delaware

 